Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/314579 application filed 5/7/21.  
Claims 1-42 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 1/3/22 and 5/7/21 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Claim Objection 
Claim 42 is objected to because of the following informalities:  spelling and grammatical errors, for example “…m- toluidine and m-toluidine said m-toluidine has…”.  Appropriate correction is required.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-42 are rejected under 103(a) as being obvious over AL-MASHHADANI ET AL. "Improvement of Gasoline Octane Number by Using Organic Compounds", Vol.11 (2) (2014) and in view of BRALY (US PG PUB 2014/0128644) in their entirety.  Hereby referred to as AL-MASHHADANI and BRALY.  
Regarding claims 1-42:
AL-MASHHADANI teaches a blended gasoline (pg 506, right col, para 8 - There is still a need to generate data and experience by running tests and analyzing the environmental effects of blending gasoline) composition comprising: an aromatic amine in concentrations ranging from about 0.1 % to about 5% by volume (pg 505, right col, para 2 while aromatic amine (aniline) in concentration at 2 vol% increasing the octane number by 7.5 points); ethanol in concentrations up to about 20% (Table 3 wherein ethanol can be between 0-2 vol%); olefins in concentrations up to about 8% (Table 2 wherein olefin content is 0 vol%); paraffins in concentrations up to about 90% (Table 2 wherein paraffin volume is 36.74), but does not specifically teach wherein non-amine 
AL-MASHHADANI teaches the blended gasoline composition, but does not specifically teach wherein one pound of said blended gasoline composition produces 0.00004 pound of carbon per BTU or less when combusted in an internal combustion engine. However, AL-MASHHADANI does teach wherein the internal combustion engine is used as the standard (pg 503. left col, para 1 - ASTM internal combustion engine). Therefore, it would have been obvious to one skilled in the art to vary the pounds of carbon per BTU in order to reduce the amount of carbon dioxide entering the atmosphere.
AL-MASHHADANI teaches the blended gasoline composition, but does not specifically teach wherein said blended gasoline composition has an anti-knock index value of at least 87. However, it would have been obvious to one skilled in the art to vary the value by routine experimentation in order to vary the minimum octane needed.
AL-MASHHADANI teaches wherein said olefin concentration is about 5.00% or less (Table 2 wherein the olefin content is 0).
AL-MASHHADANI teaches wherein said olefin concentration is about 3.00% or less (Table 2 wherein the olefin content is 0). 
AL-MASHHADANI teaches wherein said olefin concentration is about 1.00% or less (Table 2 wherein the olefin content is 0).
AL-MASHHADANI teaches wherein said olefin concentration is 0.00% (Table 2 wherein the olefin content is 0).

AL-MASHHADANI teaches the blended gasoline composition, but does not specifically teach wherein said ethanol is present in concentrations between about 10% and about 20%. However, it would have been obvious to one skilled in the art to vary the amount of ethanol by routine experimentation in order to achieve certain anti-knock indices.
AL-MASHHADANI teaches wherein said blended gasoline composition has a paraffin, olefin. naphthene and aromatic distribution by volume comprising: from about 0% to about 8% olefins (Table 2 wherein olefin content is 0%); from about 0% to about 10% naphthenes (Table 2 wherein naphthene is 2.35%), but does not specifically teach from about 70% to about 90% paraffin, and from about 0% to about 15% aromatics. However, it would have been obvious to one skilled in the art to vary the amount of paraffin and aromatics by routine experimentation in order to vary the overall composition to increase efficiency of the gasoline for use in an internal combustion engine.
AL-MASHHADANI teaches the blended gasoline composition, but does not teach wherein said blended gasoline composition has hydrocarbons with a carbon chain length distribution comprising: hydrocarbons having four carbon atoms from about 0% to about 10% by volume: hydrocarbons having five carbon atoms and hydrocarbons having six carbon atoms from about 25% to about 40% by volume: hydrocarbons having seven carbon atoms and hydrocarbons having eight carbon atoms from about 30% to about 50% by volume: hydrocarbons having nine carbon atoms and hydrocarbons having ten carbon atoms from about 3% to about 30% by volume; hydrocarbons having eleven carbon atoms and hydrocarbons having twelve carbon atoms from about 0% to about 
AL-MASHHADANI teaches wherein said aromatic amine is selected from the group consisting of m-toluidine. p-toluidine, o-toluidine and aniline as well as mixtures of the identified compounds (pg 505, right col, para 2 - while aromatic amine (aniline) in concentration at 2 vol% increasing the octane number by 7.5 points).
AL-MASHHADANI teaches the blended gasoline composition. but does not specifically teach wherein said ethanol has a blended octane value of at least 130. However. it would have been obvious to one skilled in the art to vary the blended octane value by routine experimentation in order to for the fuel to be able to withstand compression inside an internal combustion engine without detonating.
AL-MASHHADANI teaches a blended gasoline composition (pg 506. right col. para 8 - There is still a need to generate data and experience by running tests and analyzing the environmental effects of blending gasoline) comprising: an aromatic amine in concentrations ranging from about 0.1 % to about 5% by volume (pg 505, right col, para 2 - while aromatic amine (aniline) in concentration at 2 vol% increasing the octane number by 7.5 points): ethanol in concentrations up to about 20 vol% (Table 3 wherein ethanol can be between 0-2%); olefins in concentrations up to about 4 vol % (Table 2 wherein olefin content is O vol %): paraffins in concentrations up to about 86 vol% (Table 2 wherein paraffin volume is 36.74), but does not teach wherein non-amine aromatic hydrocarbons in concentrations up to about 5 vol %. However, AL-MASHHADANI does 
AL-MASHHADANI teaches wherein said blended gasoline composition is substantially free of olefins (Table 2 wherein the olefin content is 0).
AL-MASHHADANI teaches the blended gasoline composition, but does not teach wherein said blended gasoline composition is substantially free of non-amine aromatic compounds. However, it would have been obvious to one skilled in the art to vary the amount of non-amine aromatics by routine experimentation in order to vary the distribution.
AL-MASHHADANI teaches wherein said blended gasoline composition has a paraffin, olefin, naphthene and aromatic distribution by volume comprising: from about 0% to about 4% olefins (Table 2 wherein olefin content is 0 vol%); from about 0% to about 10 % naphthenes (Table 2 wherein naphthene is 2.35 vol %), but does not teach wherein from about 70% to about 86% volume paraffin and, from about 0% to about 15% volume aromatics. However. AL-MASHHADANI does teach wherein there is paraffin (Table 2 wherein paraffin volume is 36.74) and aromatics (Table 2 wherein aromatics includes both amine and non-amine aromatics as well as naphthenes). Therefore, it would have been obvious to one skilled in the art to vary the amount of paraffin and aromatics in order to vary the overall composition to increase efficiency of the gasoline for use in an internal combustion engine.
AL-MASHHADANI teaches the blended gasoline composition as disclosed above, but does not teach wherein said aromatic amine is m-toluidine and said m-toluidine is present in an amount of about 4% by volume of said blended gasoline composition; however, BRALY does.

Therefore, it would have been obvious to one skilled in the art to combine AL-MASHHADANI and BRALY in order to vary the aromatic amine in the composition in order to increase the blended octane value and therefore the fuel will be able to be able to withstand compression inside an internal combustion engine without detonating.
Modified AL-MASHHADANI teaches the blended gasoline composition. BRALY further teaches wherein said aromatic amine is m-toluidine (para [0027] - suitable aromatic amine may be m-toluidine, but does not teach wherein m-toluidine has a blended octane value of at least 300. However, it would have been obvious to one skilled in the art to vary the blended octane value by routine experimentation in order to for the fuel to be able to withstand compression inside an internal combustion engine without detonating.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.

Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771